Pro Se 5 (Rey. 12/16) Complaint for a Civil Case Alleging Negligence

 

UNITED STATES District Court £40

for the OCT 2.0 2020 DB
Middle District of Tennessee US. DISTRICT pcg
MLS Se. on
Division

_____ Divisi 03-20 190%

Alisa Steversen,Willlam Steverson JR,Chrisdeana Steverson,
El) Steverson Case No,

 

(to be filled in by the Clerk's Office)

Yes [_INo

 

Plaintiff)
(Write the full name of each plaintiff who is filing this complaint. If
the names of all the plaintiffs cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

Jury Trial: (cheek one)

-V=

Cumberland Heights

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

. yee NS , , an ey ;

COMPLAINT FOR A CIVIL CASE ALLEGING NEGLIGENCE
(28 U.S.C. § 1332; Diversity of Citizenship)

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint, Attach additional pages if

 

 

 

 

needed.
Name Alisa Steverson, William Steverson,Chrisdeana Steverson,Eli Steve
Street Address po box 152
City and County pegram/cheatham
State and Zip Code TN/37143
Telephone Number 615-739-8505

 

E-mail Address

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page 1 of 5
Case 3:20-cv-00907 Document1 Filed 10/20/20 Page 1 of 10 PagelD #: 1
   

Pro Se 5 (Rey. 12/16) Complaint for a Civil Case Alleging Negligence

Defendant No. |

 

 

 

 

 

Name Cumberland Heights
Job or Title (if known) 7

Street Address 8283 River Rd Pike
City and County Nashville/Davidson
State and Zip Code TN/37209

Telephone Number (615) 352-1757

 

E-mail Address (jf known)

 

Defendant No. 2

Name

 

Job or Title (if known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3

Name

 

Job or Title (if known)
Street Address

 

 

City and County

 

State and Zip Code

 

Telephone Number
E-mail Address (if known)

 

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

Telephone Number
E-mail Address (jf known)

 

Page 2 of 5

Case 3:20-cv-00907 Document1 Filed 10/20/20 Page 2 of 10 PagelD #: 2
Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

II.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Under 28 U.S.C. § 1332, federal courts may
hear cases in which a citizen of one State sues a citizen of another State or nation and the amount at stake is
more than $75,000. In that kind of case, called a diversity of citizenship case, no defendant may be a citizen of
the same State as any plaintiff. Explain how these jurisdictional requirements have been met.

A. The Plaintiff(s)

lL. If the plaintiff is an individual
The plaintiff, (name) Alisa Steverson, William Steverson,Chrisdeana €, is a citizen of the

State of (name) TN :

 

 

2, If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) >
and has its principal place of business in the State of (name)

 

’

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

B. The Defendant(s)

 

 

 

 

1, If the defendant is an individual
The defendant, (name) , isa citizen of
the State of (name) , Or is a citizen of
(foreign nation) '

2, If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (ame) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ,
and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

Cc. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

arf hen 2,000, 000
“e
Page 3 of 5

Case 3:20-cv-00907 Document1 Filed 10/20/20 Page 3 of 10 PagelD #: 3
 

Pro Se § (Rey. 12/16) Complaint for a Civil Case Allegin

HI,

 

Statement of Claim

Write a short and plain statement of the claim, Do not make legal arguments, State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

%

af ye a o*~ AG ; how a — . S
On (date) OCT 3-2 / > Cat (place) umber le no He 1g Acts Fac li 4 >.

the defendant(s): (1) performed acts that a person of ordinary prudence in the same or similar circumstances
would not have done; or (2) failed to perform acts that a person of ordinary prudence would have done under the
same or similar circumstances because (deseribe the acts or failures to act and why they were negligent)

 

P /e ES €. S Ce Aactta C Ft i€& df (PQ, OC os
#

The acts or omissions caused or contributed to the cause of the plaintiff's injuries by (explain)

Dlease See attachuod Oopleris
Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts, Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Please Sek a Hache d  popor-s

v

Page 4 of 5
Case 3:20-cv-00907 Document1 Filed 10/20/20 Page 4 of 10 PagelD #: 4
Pro Se 5 (Rev. 12/16) Complaint for a Civil Case Alleging Negligence

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonftivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 40/16/2020

 

Signature of Plaintiff
Printed Name of Plaintiff Alisa Steverson,William Steverson,Chrisdeana Steverson,Eli Steversc

 

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney
Bar Number

 

 

 

Name of Law Firm
Street Address
State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

Page 5 of 5
Case 3:20-cv-00907 Document1 Filed 10/20/20 Page 5 of 10 PagelD #: 5
 

.

fy

 

LU A / / a ry} Ste Ler S © 2 fy

y j C
. ; < . ‘ aS oo a) O LG
Aly Vis! Of) dete! e _ oO ot

ih,

#0 Cum b&b aa land Lieic! At 4s bal
Face! itu &n Lryek rol i aS s Aa fi He J fly

LO [had deff a Ce WH her la 2G Het 4 AES
Co#t. ys AOIG. 4 a cs
‘ liam « Ske verso me vont weet en 7
aft Comber hind SLC Patt 7S ver

Le 2 i £2 Ate 5
ol; vectty of TRIN? Cos ber cree “ol pte qe

bbbbvbbbb bboue

‘yh

]
a

 

Se al Sober mn ING hoy S$ CC cl fecl
Koa Lag 5 rt SHA iP e Aer VES cy ythea®w Z LS / y /
OU. uh) CY ne of fC fe of LY WS cisyt be IAC
ds aL ATs 5: Wher Ae aire 'u feo aT

re ihe Act LS€ Ro dine v fe. sAd BO ns inistered
fh alin ~Og be of te Ld, dha avy She bev SOM ye
An rn a fe Le ‘dney/ Sal dl Ae Lau le of phe. es tf,
On Oct Me Codnacty ce rie ns fered. 4
ce rt Are a ge AG les? Fe. Li eng) (CoG ely
_ Oy Loaf « @ x yen Keo lek ay
ro aod he feu ted # On . ‘of Y
e din iSdered anothe! fo drwg lest a -
5 feo Wi ‘iam and ko dney | ted | bu/ é Miao I
be Less i Ley again par yn Shere fo: TE ,
(Ire +f gre ol fo / Eek “r the Se he a [7 / cet
JVCUVS Ee (One. di ak! a ‘C EXE be ye, ie
are. avarlable. at She ries 5, office)
“a A berlancl Lle Le 7 & ans - S* Jad eof fhe

fo. — mh ig
cl ee (iG , les “4 — [LB [res (PPE ©

 

 

f

\.

Kodne Vv esha. hefo re eal Mins se et “4
es he Hreu q fest ( sJale ol fo be! MOT
Ste vé er Sor iV SS if- fe dye £10 f OL . L
Le Af ham Li GV other \ Se ve oe SON? HAL)
Case 3:20-cv-00907 Document 1 * Filed 10/20/20

TUUTUCUUEUT UT Lb bbb bbbeds

 

 

  
  

 

 

 
 

 

 

fo off é 7
a clin ints tere cy the. rug fp, A 7O i Jelleiarn i“

if <p I ff CC df
Wuilliann LHe Ves OF. LUSH fete Cu mex rhrnr

He tghhs SO Der Shiving Aw USE. Gad Q 7, Dog

= ~
x

Oe

perth ¢ Ali recctl if 7 to Yar Ole bi lf E eC

f
WAere- Wwilliden “ EGE WES kg lfanch dbs

ff
Se imonedioHa, soor fe OFT £1090 th J —
dr ua dest oH him 7” Vande ley hilt Se _
aoretd te adminis r él. ales qo
on. Willian The dr vg feo est’ fo
Via nce bi pf f fe Cur We hac. fe

aed

 

| regan a Ae. fOST fA ee S te AE Kb E _€ it

OW - | af “ -
gile ' irks SOL BI Pte use le ho re. ( Ln be! LA

x

a _— lenght J F
eo | ine alts Chimod: thot | af Hi Lary Sie verser)

a f . e : /
rarted phe. of Mi te CST : ws if (a2 Ste VES LV

ts Jes el. to ‘fet Ate jhe . fier /) fy : Ad fe.
LU fen On ent Stree. 7 G Af fo. MLE deh At
EL . Lt ie ré_ “the / ad, i” in as tered.
CO Arg , des, fo l/: f [fanq Ske verse

/ /
Ana ad ha fe COP SSC a. “the ol LAG des? “

Wi é J NG ve. fp ho. dru , feos +S 5 Peo
ch ance child C ured eee land £ Mery Ats /
re fused fo Surnish the DE S0- NE. tect
= her far idl ble qh Ls Cli rng d
aM) Sle veesoR IV fla ‘leg

Sleverson heel | bully dy ised,

aa |

& ol CL

G5 OS ; cf lle Hhiar SA sYe ae
“CAri.sclea PVE Se eeson) ileum S Lathe i
uf He. 9) Sle Ve eS0rn Se ), Als bE LL -otde a

EE shi OD ‘ Ste ve ony a Che sa Af SPICE He

, “li sA S#e ve erson ) OLE. OU // (Hu; mal ofComber,
Case sae Py GOBOZ Ponorisot ar - sancito-nild

 

 

Y

   

 

|
b

han
fief

_s a a

 

Deed E SLs Ess bb bubs hhsbbssbohuvssesverrs ]

 
   
 
 

LEO) PagelD #: 7

   
 

 

 

Ad ch

bbbbbGbbGbbEGEEHS b bev ww www

  
   
   
    
  
  
   
    
     
  

   
   
 

xd ce te
Ay.
sd.

‘de es

  

per fF re
n

£3

“ih

taht

fA ELS (A.

x

 

bi a re
Lyeet- his

oe sao0y Document 1. Filed 10/20

aa

x?
{et

f
; if

  

 

 

 

 

- Z
of bo of
The enti PE far | Jif NYO”
{ * oy =
Co rarer Loc Ale’ ge ,
Jian Ste yerson a |
“ CY " fr@ Wide
if Jillian, Sk ve) ee ny ve
: ee bef G3 2
| (che fi Cx wt ber anNG od ; nal Lo}
3 fi ry De: po BRINE PT
/ WY) to lea Vv ae ver j hee, iy Lh : :
ROS ny PCA foe (NEAT |
ProgQery / Y FINO F | ;
} . i, G j 9
“AN ian) Aad peel H- fa Ker “) we , ¢
Ly [AGL E ney prcesce G Ce
ea Q |. es 34
Af} re yea fov\f Cum LC € fae fF ig
i / Zz
All Willian £ i , fo da Ly Te ~
a tego
iV fancler by He Cle ae yet ot DP /oo . ; /
te Conic cry PL fas clean re CLF
q - S lp fo PCS) ffs CAME
Se d rUOS The dfs 1008 es; é ° L inns 1019
had Cae Oy? MON, fifh AM @& ad f
ge Pe Ne
he Ne nD laf; Hig bu a5 9 eed yo! v
0 ng fas Pel f tO
ye we) lo 1G |
(Lum Aer he Cy St a tL hts | han
lea ve. Ae ba AAS ¢ TE VGS fate ; / ‘ ,
/ ; yey fe eek
Se verse) had Lat Lp Com br fC

Weryy off hot

Ce AS brs cs
hog Oye. :
\ eG fp y

(Page 3

  

/

 

 

Le 1G bets. pe Ae |e Ai mr? /i LC 1 cleo be "|
ie bait houct ” drug 5 ANE coh oly
yee AY é A ble. J
dD - insde Ch of oft ‘eirg i bs , roa
} He (Eregra my CEP Cer fh.

af ly O peade. dA

DE Gave
f
Gd id

Ok SEL ad

Shaan >}

sted. +
Givi dv ewe a

 

\Witlianr CLS cw [ing to

Gad alt SUS

Mn.

Stat thc
ibe.

Le Fyit) Atha FE

out of Ce umber te
Detar Ae Cc cule

And Jans hot ¢

and fy Nes

i
he Cle sperat Hy.

j f £
j CL er

PE
“ _f- fs ra) 4p

hb b & b> &

f

5 fed

Ip

 

 

 

 

[
|.

y/heed ~

i
rel Sed >

bod

Ao Was hubu ft
ho-land Hera) rks ,

(_ {
: ae PORT a

fi

 

(LY OW

Offer
Come DE
clin Kiag AGA) s
Rod ner’ Res bo AI

| to | fel LN /iamn Aa sof
FAG Les hity an Uv vcr 2
(3.-ian Hack and Kod
SJactedl theft thay cd, é

LS ee Lo

44

bibbbbbbbEHHHE

‘

 

 

 

 

3 LA
‘ ff fAJ i
CLAM DN

=)

_f. fe not
Oe ane ‘2 ca
and the Stet

ye rs eC ftoe

ashe
of

his

7a) Ol hd

VWerng Per)
Cs

“ ? >>. A a — rnbre ge
CPN GP Ppt f. P
(Oe COELS 2

imal
ort

 

 

 

 

 

 

 

 

 

 

 

Case 3

 

JI [ens TH Oryd

£0 o-f- he ng
nol Me iy

Cony fe

rr A
sh ae iy Og LEAL TY the
Ngee

]

wf S: “F Ne

ue

the. CAL. Aran of—ne
Bev LY

elit fV4 on /liar)

end fer-F iL
C8 mips ones? L

i20-cv-00907 Document1 Filed 10/20/20 _P

pagt 4

4; o KE,
f vy

tad,

cui th Aves

f

i

wa fa of
ee

Tacit ty

Lhe (P" OC ret eve

-

(si

rts

aS

ae

“Db

eet

i
Pe FL AE 1

of

Obs

L, 5

ry
Og Ges

ated

pe Sta P-fed

thic. ke CS Y
OME ‘5 thet

fea VEL

7 2ol9.

7, 20/9

tne / Pe, sAa_

(a We

nee

~

U Via

‘

“A Lo
é

© Vy f f
i
/

te a o ae

 

Li B_-

a

het
ava IVY, oC

Li Gerke.
7CIC S
Uf 49 De jd

i =

iC;
Cod

hy
104
spill? he. eli

1 Leight

ves
ae

 

 

a)

RIC

 
 
 
 

neg lee of, ld ili (ary) SF) bersOr) / a

/ /
AYES tet Ke ry tro. ay. ALS #/FIOF tha f~ 7 L/
f ether ) my Ar é othe a Sse i, ¢ grark ENT Sho iS

/ ff
i mie ct

O ee
ANY Am eu gO Ye One thi Ay if Lr&

NEE bs Mian « Sever sor FV ,
~ j ,
ty) UCAeO MKF Vv fd CIES CRP oY
© « f é °Y f, or
i Se CF » be iif fe LeS_S
fo
$a 7 2. iv Me fs

 

J ‘LLS FH Ly ‘CO.

a rT gy v ¥e LEY ar vy tis 2 FFL va " a) ¢
wy ; x j , i
a | | Of LA Le my Ores ¢ 70 the. CLACH J

Not Deu: ngdiny SOK

 

 

 

 
